DENISON, Circ. J.:
Katz was convicted of violating Sec. 4 of the U. S. Act of Oct. 29, 1919, penalizing interstate transportation of stolen automobiles. Katz and another were charged that at Cleveland they received and concealed an automobile stolen at Erie, Pa., and transported to that city, which had been moving as a part of interstate commerce, the accused knowing the same to have been stolen, and transported in interstate commerce. The Court of Appeals 'held:
1. The defense claimed that in order to justify a conviction of Katz, the prosecution must prove that he knew the auto had been stolen, and of its interstate transportation. But the appellate court held that it was sufficient that he knew that the car had been stolen.
2. The defense argued that there was not sufficient evidence to support a conviction that Katz had the necessary knowledge that the car was stolen. The testimony of the government showed that Katz bought the car from one Walsh, whom Katz knew was a car theif, and that Katz used a bill of sale signed by Walsh under a fictitious name. This was sufficient to sustain a finding by the jury that he knew that the car was stolen.
S. Evidence was admissible that Katz knew of the stealing of another car by the seller from whom he bought the car in question, the jury having been cautioned that the testimony must not be considered except as it might be thought to have a bearing upon the issue of knowledge that the car in question was stolen.